DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  “retraining movement” should be “restraining movement”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force application mechanism that is configured to apply” in claims 1, 5 and 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 13, 16 and 17 recites the limitation "the main base."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 11, 12, 14, 16-28, 30-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser (2014/0260701) in view of Coelho Do Sameiro Espregue Mendes (2013/0204119), hereinafter Coelho.
Regarding claim 1, Imhauser discloses a device for applying a plurality of different loads to a foot for diagnosing a foot injury of a patient ([0006] – load displacement assembly) comprising:
a main body that is configured to receive and hold the food and lower leg of the patient (figs. 2 and 4, [0038] – second frame including a foot support segment, mount and footplate);
a force application mechanism that is configured to apply a plurality of different loads to the patient’s foot, wherein one or more loads can be applied to the foot at a given time (abstract – a force for applying a load); and
a plurality of actuators for controllably moving the force application mechanism so as to apply the one or more loads to the foot ([0011] – a manually controlled pneumatic actuator system).
Imhauser fails to explicitly disclose wherein the device is entirely made of components that are MRI compatible.
However, Coelho teaches in the same medical field of endeavor, wherein the device is entirely made of components that are MRI compatible ([0068] - applying a force to rotate the foot and allow measurement into the MRI or any other imaging device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device for applying a plurality of different loads of Imhauser with the device being entirely made of components that are MRI compatible as it would 
Regarding claim 3, Imhauser discloses wherein the main body has three degrees of freedom ([0055] – the applied loads and resulting six degrees of freedom).
Regarding claim 4, Imhauser discloses wherein the main body is configured to move in an axial direction to apply an axial load to the foot, a lateral direction to apply a lateral load to the foot and a rotational (torsional) direction to apply a torsional load to the foot ([0026] – three translations, three rotations and equally applicable to ankle).
Regarding claim 5, Imhauser discloses the invention the force application mechanism being slidably coupled to the base for applying a lateral load to the foot ([0031],[0038] – slidingly engaging), and a brace that is coupled to the base for receiving a lower leg of the patient for restraining movement of the patient’s ankle and heel (fig.4), but fail to explicitly disclose wherein the main body comprises a curved base that receives at least a heel portion of the foot and a brace that is coupled to the curved base for receiving a lower leg of the patient for restraining movement of the patient’s ankle and heel.
However, Coelho teaches in the same medical field of endeavor, wherein the main body comprises a curved base that receives at least a heel portion of the foot (fig.12) and a brace that is coupled to the curved base for receiving a lower leg of the patient for restraining movement of the patient’s ankle and heel (fig.12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body of Imhauser with a curved base of Coelho as it 
Regarding claim 6, Imhauser disclose wherein the brace extends to a mid-calf location of the patient (fig.4).
Regarding claim 11, Imhauser discloses wherein the force application mechanism comprises: (a) a support member that has a base portion (footplate 92) and first and second legs (first segment or translator segment and second segment or foot support segment) that extend outwardly from the base portion and are spaced from one another, the first leg defining a first longitudinal track and the second leg defining a second longitudinal track (fig.9, [0039]); and (b) a saddle (foot plate 92) that is received within the first and second longitudinal tracking and is configured to move both axially and rotationally therein ([0040] - received via foot support mount 90).
Regarding claim 12, Imhauser discloses wherein the support member is slidingly coupled to the main base such that when a lateral force is applied thereto, the support member slides relative to the main base ([0036] - stationary part is slidingly connected to the moving part).
Regarding claims 14 and 34, Imhauser discloses wherein the saddle has an inner face for receiving a ball of the foot (fig. 9 - footplate 92), but fails to explicitly disclose a first curved end and an opposing second curved end, the first curved end having a first curved rail that is received within the first longitudinal track and the second curved end having a second curved rail that is received within the second longitudinal track.
However, However, Coelho teaches in the same medical field of endeavor, a first curved end and an opposing second curved end, the first curved end having a first curved rail that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body of Imhauser with curved rail and longitudinal tracks of Coelho as it would provide a structure designed to ergonomically accept the anatomy of a patient as set forth in Coelho.
Regarding claim 16, Imhauser discloses wherein the support member includes a protrusion that extends outwardly from the base portion and is located proximate one end of the base portion, wherein the plurality of actuators comprises a first actuator that is positioned so as to apply a force to the protrusion to cause lateral movement of the support member relative to the main base ([0035], fig.5 – load displacement assembly with a cylinder applying force to moving part via support bracket 68).
Regarding claim 17, Imhauser discloses wherein the first actuator is coupled to the main base and extends along a rear face thereof for controllably applying the force to the support member ([0035] – load displacement assembly).
Regarding claim 18, Imhauser discloses wherein the plurality of actuators comprises a first actuator for applying a lateral load to a ball of the foot, a second actuator for applying a first axial load to the ball of the foot, and a third actuator for applying a second axial load to the ball of the foot, the first and second axial loads being applied to different regions of the ball of the foot ([0026] – can be applied to any anatomical joint; [0055] - loads to the joint are applied 
Regarding claim 19, Imhauser discloses wherein uniform actuation of the second and third actuators results in an axial load being applied to the ball of the foot (claim 16).
Regarding claim 20, Imhauser discloses wherein actuation of only one of the second and third actuators results in a torsional load being applied to the ball of the foot ([0010] – clinical measures of rotations; [0054] – a third force independent of the first and second forces can be applied either independently or simultaneously, [0055]).
Regarding claim 21, Imhauser discloses wherein the plurality of actuators are pneumatic actuators ([0011] – a manually controlled pneumatic actuator system).
Regarding claim 22, Imhauser discloses wherein the force application mechanism comprises: (a) a support member that has a base portion and first and second legs that extend outwardly from the base portion and are space from one another, the first leg defining a first longitudinal track and the second leg defining a second longitudinal track (fig.9, [0039]); and (b) a saddle (foot plate 92) that is received within the first and second longitudinal tracks and is configured to move both axially and rotationally therein ([0040] - received via foot support mount 90); wherein the plurality of actuators comprises a first pneumatic actuator for applying a lateral load to a ball of the foot, a second pneumatic actuator for applying a first axial load to the ball of the foot, and a third pneumatic actuator for applying a second axial load to the ball of the foot, the second and third pneumatic actuators passing through spaced openings formed in the base portion of the support member to allow contact between the second and third pneumatic actuators and a rear face of the saddle that is constrained within the support 
Regarding claim 23, Imhauser discloses wherein the first pneumatic actuator comprises a first pneumatic piston, the second pneumatic actuator comprises a second pneumatic piston, and the third pneumatic actuator comprises a third pneumatic piston, wherein each of the first, second and third pneumatic pistons includes a cylinder in which a movable piston is contained, the movable piston having an enlarged end portion that sealingly contacts an inner wall of the cylinder and partitions the pneumatic piston into a first air compartment located distal to the enlarged end portion and a second air compartment located proximal to the enlarged end portion ([0035] – load displacement assembly including a cylinder; [0041] – also includes cylinder 100; [0046] – various cylinders of the load displacement system, preferably, the pneumatic control station with individual pneumatic controls for controlling specific cylinders; pneumatic actuators by design use an external compressive force to move a piston along the inside of a hollow cylinder).
Regarding claim 24, Imhauser discloses wherein the pneumatic piston includes a first air port that communicates with the first air compartment and a second air port that communicates with the second air compartment ([0046] – various cylinders of the load displacement system, preferably, the pneumatic control station with individual pneumatic 
Regarding claim 25, Imhauser discloses wherein the pneumatic piston includes an end cap secured to one end of the cylinder, the first air port being formed in the cylinder and the second air port being formed in the end cap ([0046] – various cylinders of the load displacement system, preferably, the pneumatic control station with individual pneumatic controls for controlling specific cylinders; pneumatic actuators by design use an external compressive force to move a piston along the inside of a hollow cylinder, keeping the air inside would require an enclosure).
Regarding claim 26, Imhauser discloses wherein the first pneumatic actuator, the second pneumatic actuator and the third pneumatic actuator are part of a pneumatic system that further includes: (a) an air source that is fluidly connected to each of the first pneumatic actuator, the second pneumatic actuator and the third pneumatic actuator, (b) a plurality of air control valves for controlling air flow to the first pneumatic actuator, the second pneumatic actuator and the third pneumatic actuator; and (c) a pressure regulator for regulating an amount of pressure delivered to one or more of the first pneumatic actuator, the second pneumatic actuator and the third pneumatic actuator ([0046] – various cylinders of the load displacement system, preferably, the pneumatic control station with individual pneumatic controls for controlling specific cylinders; pneumatic actuators by design use an external compressive force to move a piston along the inside of a hollow cylinder; [0049] – pneumatic control station).

	Regarding claim 28, Imhauser discloses a device for applying a plurality of different loads to a foot for evaluating the Lisfranc joint of a patient comprising:
	a base that is configured to receive and hold the foot and lower leg of the patient (figs. 2 and 4, [0038] – second frame including a foot support segment, mount and footplate);
	a force application assembly that is configured to apply a plurality of different loads to the patient’s foot ([0006] – load displacement assembly), wherein the force application assembly is configured such that one or more loads can be applied to the foot at a given time, the plurality of different loads including an axial load, a lateral load, and a torsional load ([0026] – three translations, three rotations and equally applicable to ankle or any joint), the force application assembly comprising a support member that is slidably coupled to the base for delivering a lateral load to a ball of the foot ([0031],[0038] – slidingly engaging) and a saddle against which the ball of the foot is placed, the saddle being coupled to and carried by the support member such that the saddle can move in an axial direction within the support member (fig.9 – footplate 92) for applying an axial load to the ball of the foot and can move in a torsional direction within the support member for applying a torsional load to the foot ([0026] – three translations, three rotations and equally applicable to ankle or any joint; the term “can move” does not require movement in an axial or torsional direction but that it is structurally capable of such movement); and 

	Imhauser fails to explicitly disclose wherein the device is entirely made of components that are MRI-compatible. 
However, Coelho teaches in the same medical field of endeavor, wherein the device is entirely made of components that are MRI compatible ([0068] - applying a force to rotate the foot and allow measurement into the MRI or any other imaging device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device for applying a plurality of different loads of Imhauser with the device being entirely made of components that are MRI compatible as it would provide imaging measurements of the translation and/or rotation of the foot as set forth in Coelho.
Regarding claim 30, Imhauser discloses wherein the plurality of actuators are pneumatic actuators ([0011] – a manually controlled pneumatic actuator system).

Regarding claim 32, Imhauser discloses wherein the support member that has a base portion and first and second legs that extend outwardly from the base portion and are spaced from one another (first segment or translator segment and second segment or foot support segment), the first leg defining a first longitudinal track and the second leg defining a second longitudinal track (fig.9, [0039]); and the saddle (foot plate 92) is received within the first and second longitudinal tracking and is configured to move both axially and rotationally therein ([0040] - received via foot support mount 90).
Claims 2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser (2014/0260701) in view of Coelho Do Sameiro Espregue Mendes (2013/0204119), hereinafter Coelho as applied to claim 1 above, and further in view of Jones (Design and Evaluation of The Kingston Brace).
Regarding claim 2, Imhauser as modified by Coelho disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the foot injury comprises a Lisfranc joint injury.
However, Jones teaches in the same medical field of endeavor, wherein the foot injury comprises a Lisfranc joint injury (p.38, para 1 – fixture will orient injured patient’s foot to visualize the Lisfranc joint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the load displacement of a joint of Imhauser as modified by 
Regarding claim 7 and 8, Imhauser as modified by Coelho disclose the invention as claimed and discussed above, but fail to explicitly disclose further including a clamp that is detachably coupled to the curved base and is configured to cover the ankle and at least a portion of the foot, wherein the claim comprises a curved body that is split into a first half and a second half to allow for lateral clamping about the ankle and foot and at least one fastener couples the clamp to the main body by traveling over the clamp.
However, Jones teaches in the same medical field of endeavor, a clamp that is detachably coupled to the curved base and is configured to cover the ankle and at least a portion of the foot (p.36, fig. 2.23), wherein the claim comprises a curved body that is split into a first half and a second half to allow for lateral clamping about the ankle and foot and at least one fastener couples the clamp to the main body by traveling over the clamp (p.36, fig. 2.23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the curved base of Imhauser as modified by Coelho with being split and allowing for lateral claiming and at least one fastener that couples the claim to the main body as it would provide stabilization of the foot during MR imaging as set forth in Jones (fig. 2.23).
Regarding claim 9, Imhauser discloses the invention as claimed and discussed above, but fail to explicitly disclose wherein the main body is defined by a pair of opposing curved side walls and the brace is defined by a pair of opposing curved side walls, wherein the main body includes a first set of openings formed therein for receiving the strap.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body of Imhauser with curved side wall and a strap of Coelho as it would provide a structure designed to ergonomically accept the heel of a foot as set forth in Coelho.
Claims 10 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser (2014/0260701) in view of Coelho Do Sameiro Espregue Mendes (2013/0204119), hereinafter Coelho as applied to claims 1 and 28 above, and further in view of Rossi et al (WAKE-up: a Wearable Ankle Knee Exoskeleton).
Regarding claims 10 and 33, Imhauser as modified by Coelho disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the force application mechanism is slidingly coupled to the main body by a dovetail joint and a dovetail pin that is received within the tail along the rear face to form a dovetail joint.
However, Rossi et al teach in the same medical field of endeavor, wherein the force application mechanism is slidingly coupled to the main body by a dovetail joint and a dovetail pin that is received within the tail along the rear face to form a dovetail joint (p.505, right column, para 2 – sliding cranker as a positioning device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the force application mechanism of Imhauser as modified by Coelho with being slidingly coupled to the main body by a dovetail joint of Rossi et al as it would provide a well-known structure (dovetail joint) for joining two pieces together as set forth in Rossi et al.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser (2014/0260701) in view of Coelho Do Sameiro Espregue Mendes (2013/0204119), hereinafter Coelho as applied to claim 28 above, and further in view of Poole et al (2016/0334479).
Regarding claim 29, Imhauser as modified by Coelho disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the device is configured for reception into and containment within an MRI head coil for a closed 1.5 Tesla magnet.
However, Poole et al teach in the same medical field of endeavor, wherein the device is configured for reception into and containment within an MRI head coil for a closed 1.5 Tesla magnet ([0004] – MRI scanners operate at 1.5 or 3 tesla (T); [0166] – a configuration of coils for any portion of anatomy including but not limited to head coils, coils for the feet or any combination thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the MRI compatible device of Imhauser as modified by Coelho with reception into and containment within an MRI head coil for a closed 1.5 Tesla magnet of Poole et al as it would provide optimization techniques using standard and commercially available MR image for any desired part of the anatomy as set forth in Poole et al ([0166]).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhauser (2014/0260701) in view of Jones (Design and Evaluation of The Kingston Brace).
Regarding claim 35, Imhauser discloses a method for evaluating a patient comprising the steps of:
inserting a foot of the patient into a device, the device including a base that is configured to receive and hold the foot and lower leg of the patient (fig.4) and a force 
applying the axial load to the ball region ([0026] – three translations, three rotations and can be applied to any joint);
applying the lateral load to the ball region ([0026] – three translations, three rotations and can be applied to any joint); 
applying the torsional load to the ball region ([0026] – three translations, three rotations and can be applied to any joint).
Imhauser fails to explicitly disclose a device that is compatible with the imaging equipment; recording a first, second and third image and evaluating the first, second and third images to assess a state of the Lisfranc joint.
However, Jones teaches in the same medical field of endeavor, a device that is compatible with the imaging equipment; applying the axial load to the ball region and recording a first image, applying the lateral load to the ball region and recording a second image and applying the torsional load to the ball region and recording a third image and evaluating the first, second and third images to assess a state of the Lisfranc joint (p.38 – improvement of diagnosis of Lisfranc injuries using a fixture that orients an injured foot such that a series of CT images will be produced; p.46 – the fixture shall lock into at least three pitch and at least three roll orientations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device for applying axial, lateral and torsional loads to any .
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793